Citation Nr: 0907116	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.

3.  Entitlement to compensation benefits for a psychiatric 
disability due to VA treatment under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for schizophrenia, and of entitlement to 
compensation under 38 U.S.C.A. § 1151 for an additional 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence fails to show that the Veteran's current 
back disability is related to his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran has a lower back disability which he believes is 
the result of his time in service, although he testified at a 
hearing before the Board in May 2008 that he was not quite 
sure when he first injured his back, and he did not recall 
any specific back injury while in service. 

The Veteran did recall that while he was stationed at Parris 
Island in approximately February 1971 his platoon was given 
unspecified injections in which a 4-5 inch needle was 
inserted into the lower back.  The Veteran reported that the 
next morning his left leg was temporarily paralyzed, and he 
stated that a number of people were voicing similar 
complaints.  He then perplexingly stated that the morning 
after the shot, "no one could move their left leg and we ran 
with our rifles for the first time."  Regardless, the 
Veteran reported that the back pain resolved after a couple 
days and he denied any additional back problems during boot 
camp.  

After boot camp, the Veteran reported being sent to Camp 
Lejeune, where he denied having any back problems.  The 
Veteran stated that he next really experienced trouble with 
his back in 1983 at work (approximately 10 years after 
separating from service) when he felt a similar pain to what 
he recalled feeling after the shot during boot camp.  That 
incident of back pain resolved with treatment, but the 
Veteran eventually underwent a microdiscectomy in September 
2000.  

Service treatment records fail to show any complaints of, or 
treatment for, back pain while in service, and the Veteran's 
spine was noted to be normal at his separation physical in 
November 1973.  Similarly, records from routine physicals in 
August and November 1977 again show that the Veteran's spine 
was normal; and the Veteran specifically denied having any 
recurrent back pain in November 1977.  Service treatment 
records do show that the Veteran received inoculations for a 
number of diseases shortly into his time in service including 
typhoid, tetanus, cholera, yellow fever, influenza, polio, 
and meningococcal.  However, there is no indication that any 
were administered with an injection into the lower back.

At a physical examination in conjunction with a 
hospitalization in 1995, no mention of any back disability 
was made, other than an indication that the Veteran had 
abrasions on his back that were resolving.  In a March 1996 
hospitalization record, it was noted that the Veteran was 
having lower back pain.  

In May 1997, the Veteran underwent a VA general medical 
examination at which it was noted that the Veteran initially 
injured his back at work in the 1980s.  It was also noted 
that since that time, the Veteran had been involved in 
several motor vehicle accidents in which his car was hit from 
behind.  The Veteran was diagnosed with lower back pain.

In April 2000, the Veteran reported having fallen off a 
ladder.  He also described his theory of how the shot in 
service had caused his back problem, but the doctor did not 
endorse the Veteran's theory.

X-rays of the Veteran's back in August 2000 showed mild 
spondylolisthesis; and the Veteran underwent surgery to 
correct a herniated disc in September 2000. 

While the medical evidence shows that the Veteran currently 
has a back condition which has required surgery, there is no 
meaningful evidence that it is related to his time in 
service.  The Veteran testified that he believes his back 
condition was caused by a needle being inserted into his 
lower back while in service.  While it is unclear whether 
this actually transpired, resolution of this question is 
ultimately immaterial to the determination of the Veteran's 
claim.  Whether or not the Veteran received a shot that 
caused temporary numbness in his lower extremities, the 
Veteran himself testified that the pain resolved within a 
couple days, and the Veteran's back was consistently found to 
be normal at physical examinations throughout his time in 
service and for a number of years after that alleged 
incident.  More than a decade after service, the Veteran 
reported that he injured his back at work, and there are also 
reports that subsequent to that he was involved in multiple 
car accidents and that he fell off a ladder.  Furthermore, 
while the Veteran has related his theory of entitlement to 
several doctors, no doctor has endorsed the theory.

Essentially, the Veteran's claims file is void of any 
contemporaneous evidence of any back problem in service, the 
Veteran's back was found to be normal at separation and on a 
physical examination several years after separation, and 
there is strong evidence of several post-service back 
injuries.  Furthermore, no medical opinion of record has been 
offered even suggesting that the Veteran's back condition 
might be related to his time in service. 

While the Veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
Veteran's opinion is insufficient to provide the requisite 
nexus between his back disability and his time in service.  

Therefore, the criteria for service connection have not been 
met, and the Veteran's claim is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in March 2002, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained, as have 
service treatment records.  Additionally, the Veteran 
testified at a hearing before the Board.

While the Veteran was not provided with a VA examination, 
there was not even a medical suggestion that the Veteran's 
current back condition might be related to his time in 
service; and there was no medical evidence showing any back 
injury, complaints, or treatment during service or for more 
than a decade after service.  As such, no duty to provide an 
examination was triggered.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disability is denied.
REMAND

A review of the Veteran's claims file reveals that the 
Veteran has sought service connection for schizophrenia on a 
number of occasions.

Initially, he contended that his schizophrenia was directly 
related to his time in service, theorizing that he developed 
depression while in service which later transformed into 
schizophrenia.  The Veteran's claim was initially denied by a 
January 1980 rating decision; as it was found that there was 
no evidence relating the onset of the Veteran's psychosis to 
his time in service.  This decision became final, and the 
Veteran has tried unsuccessfully on several occasions to 
reopen his claim.  

More recently, the Veteran has suggested that medication 
given to him in the late 1970s at a VA medical center caused 
him to develop schizophrenia (bringing a claim under 
38 U.S.C.A. § 1151).

In May 2000, the Veteran filed a document, which was treated 
by the RO as a claim (as noted in the September 2005 
statement of the case) of entitlement to compensation 
benefits under §1151.  The RO denied the claim in an April 
2000 rating decision, concluding that the claim was not well-
grounded.  

In late 2000, the Veterans' Claims Assistance Act (VCAA) was 
enacted, which mandated that additional assistance be 
provided to veterans in substantiating their claims for VA 
benefits.

As a result of the VCAA, the RO readjudicated the Veteran's 
claim in June 2003, confirming the previous denial of service 
connection for schizophrenia.  This rating decision addressed 
both service connection and the provisions of §1151 as 
theories of entitlement.  

However, because the § 1151 claim was being readjudicated 
based on the enactment of the VCAA, the claim had not 
technically become final and it should have been adjudicated 
on the merits and not as one to reopen.  

Conversely, because the direct service connection claim had 
previously become final prior to the enactment of the VCAA, 
the enactment of the VCAA did not remove the requirement that 
new and material was needed to reopen the claim.

Unfortunately, insufficient notice was provided to the 
Veteran with regard to either the service connection claim or 
the § 1151 claim; and a remand is therefore necessary to 
address these insufficiencies.  

With regard to the claim under 38 U.S.C.A. § 1151, no notice 
was ever provided to the Veteran explaining what is required 
to substantiate such a claim.  This should be done.

With regard to the claim to reopen, it is noted that during 
the pendency of the Veteran's appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses the notice 
that must be given to a claimant who is attempting to re-open 
a claim.  Kent holds that VA must inform a Veteran why his 
claim was previously denied; and it must specifically and 
affirmatively describe the kind of evidence that is required 
to reopen the claim.  This requirement has not been 
satisfied.  The Veteran has also never been provided with a 
letter addressing what is necessary for direct service 
connection within the context of his psychiatric disability.  
This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the Court's holding in 
Kent, notify the Veteran of information 
and evidence necessary to reopen his claim 
of entitlement to service connection for a 
psychiatric disability.  The Veteran 
should be informed of what evidence, if 
any, he is to submit, and what evidence VA 
will obtain with respect to his claim.  
Further, provide the Veteran an 
explanation as to the meanings of "new" 
evidence and "material" evidence within 
the context of his claim to reopen.  
Additionally, explain to him that his 
direct service connection claim was 
previously denied because there was no 
evidence showing a link between his time 
in service and a current psychiatric 
disability; and tell him that in order to 
reopen his claim evidence addressing this 
link is necessary.

The Veteran should also be informed of 
what is necessary to substantiate a claim 
for compensation under 38 U.S.C.A. § 1151, 
including what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  

2.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


